Case 2:16-cr-20437-RHC-APP ECF No. 309 filed 05/20/20   PageID.3382   Page 1 of 3




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN

 UNITED STATES OF AMERICA                 )
                                          )
 vs.                                      )     No. 2:16CR20437-003
                                          )
 MILLICENT TRAYLOR,                       )
                                          )
                  Defendant.              )


                                  ORDER

       On October 30, 2019, the United States Court of Appeals reversed

 and remanded defendant Millicent Traylor’s case for resentencing. After

 appointment of counsel to represent Traylor, this Court initially

 scheduled Traylor’s resentencing hearing for May 4, 2020. (Minute Entry

 1/14/20) After scheduling that date, the country suffered an outbreak of

 the Coronavirus Disease that emerged in 2019, known as COVID-19. On

 April 10, 2020, this Court issued Administrative Order 20-AO-027,

 finding in part that felony sentencing hearings could not be conducted in

 person without seriously jeopardizing public health and safety. But the

 Administrative Order allows proceedings via video teleconferencing

 (“VTC”) if 1) the defendant, after consultation with counsel, consents to

 the use of VTC; and 2) the presiding judge finds that the proceedings


                                      1
Case 2:16-cr-20437-RHC-APP ECF No. 309 filed 05/20/20   PageID.3383   Page 2 of 3




 cannot be further delayed without serious harm to the interests of justice.

 See 20-AO-027 at 2.

       On May 18, 2020, Traylor, through counsel, filed a statement

 consenting to her appearance via VTC at a resentencing hearing

 currently scheduled for May 20, 2020. (Doc 308) Traylor’s signed

 statement represents that she has consulted with counsel before signing

 the statement and that she understands that she has the right to insist

 on being physically present for a resentencing hearing. (Doc 308) The

 Court finds that this statement satisfies the first requirement of 20-AO-

 027 – i.e., that the defendant, after consultation with counsel, consents

 to the use of VTC.

       As for the second requirement of 20-AO-027, the Court, as the

 presiding judge in this case, finds that the proceedings cannot be further

 delayed without serious harm to the interests of justice. COVID-19

 continues its course, and its future impact on judicial proceedings

 remains uncertain. Right now, 20-AO-027 contemplates an expiration

 date of July 2, 2020, although the order may be extended fully or partially.

 See 20-AO-027 at 3. The Administrative Order itself details the

 numerous and extraordinary disruptions on the Court’s business. Id. at


                                      2
Case 2:16-cr-20437-RHC-APP ECF No. 309 filed 05/20/20   PageID.3384   Page 3 of 3




 1-2. Traylor’s health problems – while now insufficient to grant a motion

 for compassionate release (Doc 301) – could make it difficult for her safe

 transport to the Eastern District of Michigan and thus result in an

 indefinite delay of her resentencing hearing.

       Thus, pursuant to Administrative Order 20-AO-027, Traylor, after

 consultation with counsel, consents to the use of VTC for her May 21,

 2020, resentencing hearing, and the Court finds that these proceedings

 cannot be further delayed without serious harm to the interests of justice.



                                    /s/ Robert H. Cleland
                                    ROBERT H. CLELAND
                                    UNITED STATES DISTRICT JUDGE

 Dated: May 20, 2020




                                      3
